 



Exhibit 10.1

EXCHANGE AND REDEMPTION AGREEMENT

      This EXCHANGE AND REDEMPTION AGREEMENT (this “Agreement”) is made as of
December 4, 2001 (the “Execution Date”) by and between HEARx Ltd., a Delaware
corporation (the “Company”) and Advantage Fund II Ltd. (the “Investor”).

RECITALS

            A.      Pursuant to a Convertible Preferred Stock Purchase Agreement
dated as of May 9, 2000 (the “Original Purchase Agreement”), the Company issued
and sold to the Investor, and the Investor purchased from the Company, 500
shares of the Company’s 7% Series I Convertible Preferred Stock, par value $1.00
per share (the “Original Preferred Stock”), which are convertible into shares of
the Company’s common stock, par value $.10 per share (the “Common Stock”), and
warrants to purchase 203,390 shares of Common Stock (the “Original Warrants”).

            B.      Simultaneous with the execution of the Purchase Agreement,
the Company and the Investor entered into a Registration Rights Agreement dated
as of May 9, 2000 (the “Original Registration Rights Agreement”).

            C.      The Investor currently holds 418 shares of the Original
Preferred Stock and all of the Original Warrants and 129,470 shares of Common
Stock (the “Existing Common Stock”) which were issued upon the exercise of
certain shares of the Original Preferred Stock (collectively, the “Existing
Investor Securities”).

            D.      The Investor and the Company desire that (i) the Investor
exchange certain of its Existing Investor Securities for shares of the Company’s
newly designated non-convertible preferred stock and shares of Common Stock (the
“Exchange”) and (ii) the Company redeem, for cash, certain other of the Existing
Investor Securities, all upon the terms and conditions set forth herein.

            E.      The Exchange is intended to qualify as a private placement
transaction under Section 4(2) of the Securities Act of 1933, as amended (the
“Securities Act”).

AGREEMENT

      NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy are hereby acknowledged, the Company and the Investor agree as follows:

 



--------------------------------------------------------------------------------



 



ARTICLE I
THE EXCHANGE

            1.1      Closing. Subject to the terms and conditions set forth in
this Agreement, the Company and the Investor shall redeem 185 shares of Original
Preferred Stock and the Original Warrants for $1,951,136.36 in cash (the
“Cash”), and exchange 233 shares of Original Preferred Stock for (i) 233 shares
of preferred stock described in Section 1.4 below (the “Exchange Preferred
Stock”) and (ii) 470,530 shares of Common Stock (the “Exchange Common Stock”
and, together with the Exchange Preferred Stock, the “Exchange Securities”). The
closing of the Exchange (the “Closing”) shall take place at the offices of Bryan
Cave LLP, 700 Thirteenth Street, N.W., Washington, DC 20005, on December 14,
2001 or such earlier date as the parties shall agree (the “Closing Date”).

            1.2      Exchange. On the Execution Date, the Investor shall deliver
to or as directed by the Company an executed copy of this Agreement and the
Company shall deliver to the Investor an executed copy of this Agreement and
shall pay to the Investor $500,000 (“Partial Cash Payment”). At the Closing,
(i) the Investor shall (A) deliver to or as directed by the Company (1) an
executed copy of the escrow agreement in the form attached hereto as Exhibit A
(the “Escrow Agreement”), the release agreement in the form attached hereto as
Exhibit B (the “Release”) and the registration rights agreement in the form
attached hereto as Exhibit C (the “Registration Rights Agreement”), (2)
certificates representing 418 shares of the Original Preferred Stock, and (3)
the Original Warrants, and (B) deposit with the escrow agent pursuant to the
Escrow Agreement, by electronic delivery through DTC, the Existing Common Stock,
and (ii) the Company shall deliver to the Investor (1) an executed copy of the
Escrow Agreement, the Release and the Registration Rights Agreement, (2) the
legal opinion of Bryan Cave LLP in the form of Exhibit D, (3) the Cash less the
Partial Cash Payment, (4) stock certificates, registered in the name of the
Investor, representing the Exchange Preferred Stock, and (5) four stock
certificates in denominations of 100,000 each and one stock certificate in the
denomination of 70,530 evidencing the Exchange Common Stock (which shall be
delivered to the escrow agent pursuant to the terms of the Escrow Agreement).

            1.3      Delivery of Cash on Execution Date and at Closing. The Cash
payable by the Company on the Execution Date and at the Closing shall be paid in
United States dollars in immediately available funds in cash or by wire transfer
to an account designated in writing by the Investor for such purpose.

            1.4      Terms of Exchange Preferred Stock. The Exchange Preferred
Stock shall have the rights, preferences and privileges set forth in Exhibit E,
and shall be incorporated into a Certificate of Designation (the “Certificate of
Designation”) to be filed prior to the Closing by the Company with the Secretary
of State of Delaware, in form and substance mutually agreed to by the parties.

            1.5      Original Agreements. Simultaneous with the Closing, the
Original Purchase Agreement and the Original Registration Rights Agreement shall
be automatically

2



--------------------------------------------------------------------------------



 



terminated in their entirety and shall be of no further force or effect.
Effective on the date of the Closing, all shares of Original Preferred Stock and
all Original Warrants shall be canceled.

ARTICLE II
REPRESENTATIONS AND WARRANTIES

            2.1      The Investor hereby represents and warrants to the Company
as follows on the Execution Date and the Closing Date:

                       (a)      Organization; Authority. The Investor is an
entity duly organized, validly existing and in good standing under the laws of
the jurisdiction of its organization with the requisite power and authority to
enter into and to consummate the transactions contemplated this Agreement, the
Certificate of Designation, the Escrow Agreement, the Release and the
Registration Rights Agreement (collectively, the “Transaction Documents”) and
otherwise to carry out its obligations thereunder. The Exchange has been duly
authorized by all necessary action on the part of the Investor. Each of this
Agreement, the Escrow Agreement, the Release and the Registration Rights
Agreement has been duly executed by the Investor, and when delivered by the
Investor in accordance with the terms hereof, will constitute the valid and
legally binding obligation of the Investor, enforceable against it in accordance
with its terms.

                       (b)      Ownership of Existing Investor Securities. The
Investor is the sole owner of all of the Existing Investor Securities free and
clear of any and all liens, claims and encumbrances of any kind.

                       (c)      Investment Intent. The Investor is acquiring the
Exchange Preferred Stock and the Exchange Common Stock as principal for its own
account for investment purposes only and not with a view to or for distributing
or reselling such Exchange Securities or any part thereof. The Investor does not
have any agreement or understanding, directly or indirectly, with any person or
entity to distribute Exchange Securities.

                       (d)      Investor Status. At the time the Investor was
offered the Exchange Securities, it was, and at the date hereof it is, an
“accredited investor” as defined in Rule 501(a) under the Securities Act. The
Investor is not a registered NASD broker-dealer.

                       (e)      Investor Experience. The Investor has such
knowledge, sophistication and experience in business and financial matters so as
to be capable of evaluating the merits and risks of the prospective investment
in the Exchange Securities, and has so evaluated the merits and risks of such
investment.

                       (f)      Ability of Investor to Bear Risk of Investment.
The Investor is able to bear the economic risk of an investment in the Exchange
Securities and, at the present time, is able to afford a complete loss of such
investment.

                       (g)      Access to Information. The Investor acknowledges
that it has reviewed the Disclosure Materials (as defined below) and has been
afforded (i) the opportunity to

3



--------------------------------------------------------------------------------



 



ask such questions as it has deemed necessary of, and to receive answers from,
representatives of the Company concerning the terms and conditions of the
offering of the Exchange Securities and the merits and risks of investing in the
Exchange Securities; (ii) access to information about the Company and the
Company’s financial condition, results of operations, business, properties,
management and prospects sufficient to enable it to evaluate its investment; and
(iii) the opportunity to obtain such additional information which the Company
possesses or can acquire without unreasonable effort or expense that is
necessary to make an informed investment decision with respect to the investment
and to verify the accuracy and completeness of the information contained in the
Disclosure Materials. Neither such inquiries nor any other investigation
conducted by or on behalf of the Investor or its representatives or counsel
shall modify, amend or affect the Investor’s right to rely on the truth,
accuracy and completeness of the Disclosure Materials and the Company’s
representations and warranties contained herein.

                       (h)      General Solicitation. The Investor is not
purchasing the Exchange Securities as a result of or subsequent to any
advertisement, article, notice or other communication regarding the Exchange
Securities published in any newspaper, magazine or similar media or broadcast
over television or radio or presented at any seminar or any other general
solicitation or general advertisement.

                       (i)      Ownership of Common Stock. The Investor does not
have a short position in the Common Stock.

                       (j)      Reliance. The Investor understands and
acknowledges that (i) the Exchange Securities are being offered and sold to it
without registration under the Securities Act in a transaction that is exempt
from the registration provisions of the Securities Act and (ii) the availability
of such exemption depends in part on, and the Company will rely upon the
accuracy and truthfulness of, the foregoing representations, and the Investor
hereby consents to such reliance.

            2.2      The Company hereby makes the following representations and
warranties to the Investor on the Execution Date and on the Closing Date:

                       (a)      Organization and Qualification. The Company is a
corporation duly incorporated, validly existing and in good standing under the
laws of the State of Delaware, with the requisite corporate power and authority
to own and use its properties and assets and to carry on its business as
currently conducted. The Company has only those subsidiaries identified in
Schedule 2.2 attached hereto. The Company is duly qualified to do business and
is in good standing as a foreign corporation in each jurisdiction in which the
nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, could not, individually or in the aggregate,
(x) adversely affect the legality, validity or enforceability of the Exchange
Securities or any of the Transaction Documents, (y) have or result in a material
adverse effect on the results of operations, assets or condition (financial or
otherwise) of the Company, or (z) adversely impair the Company’s ability to
perform fully on a timely basis its obligations under any of the Transaction
Documents (any of (x), (y) or (z), a “Material Adverse Effect”).

4



--------------------------------------------------------------------------------



 



                       (b)      Authorization; Enforcement. The Company has the
requisite corporate power and authority to enter into and to consummate the
transactions contemplated by each of the Transaction Documents and otherwise to
carry out its obligations thereunder. The execution and delivery of each of the
Transaction Documents by the Company and the consummation by it of the
transactions contemplated thereby have been duly authorized by all necessary
action on the part of the Company and no further action is required by the
Company. Each of the Transaction Documents has been duly executed by the Company
and, when delivered (or filed, in the case of the Certificate of Designation) in
accordance with the terms hereof, will constitute the valid and binding
obligation of the Company enforceable against the Company in accordance with its
terms.

                       (c)      Capitalization. The number of authorized, issued
and outstanding capital stock of the Company is set forth in Schedule 2.2. No
shares of Common Stock are entitled to preemptive or similar rights, nor is any
holder of the Common Stock entitled to preemptive or similar rights arising out
of any agreement or understanding with the Company by virtue of any of the
Transaction Documents. Except as a result of the purchase and sale of the
Exchange Securities and except as disclosed in Schedule 2.2, there are no
outstanding options, warrants, script rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities, rights or
obligations convertible into or exchangeable for, or giving any person or entity
any right to subscribe for or acquire, any shares of Common Stock, or contracts,
commitments, understandings, or arrangements by which the Company is or may
become bound to issue additional shares of Common Stock, or securities or rights
convertible or exchangeable into shares of Common Stock.

                       (d)      Issuance of the Exchange Securities. The
Exchange Securities are duly authorized and, when issued at the Closing and paid
for in accordance with the terms hereof, will be duly and validly issued, fully
paid and nonassessable. The Exchange Preferred Stock, when issued at the
Closing, will be duly authorized, validly issued, fully paid and non-assessable.

                       (e)      No Conflicts. The execution, delivery and
performance of the Transaction Documents by the Company and the consummation by
the Company of the transactions contemplated thereby do not and will not
(i) conflict with or violate any provision of the Company’s certificate of
incorporation or bylaws (each as amended through the date hereof), or
(ii) except as set forth on Schedule 2.2, conflict with, or constitute a default
(or an event which with notice or lapse of time or both would become a default)
under, or give to others any rights of termination, amendment, acceleration or
cancellation (with or without notice, lapse of time or both) of any agreement,
credit facility, debt or other instrument or other understanding to which the
Company is a party or by which any property or asset of the Company is bound or
affected, or (iii) result in a violation of any law, rule, regulation, order,
judgment, injunction, decree or other restriction of any court or governmental
authority to which the Company is subject, or by which any property or asset of
the Company is bound or affected; except in the case of each of clauses (ii) and
(iii), as could not, individually or in the aggregate, reasonably be expected to
have or result in a Material Adverse Effect.

5



--------------------------------------------------------------------------------



 



                       (f)      No Registration. The offer, issuance, sale and
delivery of the Exchange Securities to the Investor as contemplated hereby are
exempt from the registration requirements of the Securities Act. Neither the
Company nor any person or entity acting on its behalf has taken or is, to the
knowledge of the Company, contemplating taking any action which could subject
the offering, issuance or sale of the Exchange Securities to the registration
requirements of the Securities Act including soliciting any offer to buy or sell
the Exchange Securities by means of any form of general solicitation or
advertising.

                       (g)      SEC Documents; Financial Statements. The Company
has filed all reports required to be filed by it under the Exchange Act of 1934,
as amended (the “Exchange Act”), including pursuant to Section 13(a) or 15(d)
thereof, for the two years preceding the date hereof (the foregoing materials
being collectively referred to herein as the “SEC Documents” and, together with
the Schedules to this Agreement, the “Disclosure Materials”) on a timely basis
or has received a valid extension of such time of filing and has filed any such
SEC Documents prior to the expiration of any such extension. As of their
respective dates, the SEC Documents complied in all material respects with the
requirements of the Exchange Act and the rules and regulations of the Commission
promulgated thereunder, and none of the SEC Documents, when filed, contained any
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary in order to make the statements therein, in
light of the circumstances under which they were made, not misleading. All
material agreements to which the Company is a party or to which the property or
assets of the Company are subject have been filed as exhibits to the SEC
Documents as required. The financial statements of the Company included in the
SEC Documents comply in all material respects with applicable accounting
requirements and the rules and regulations of the Commission with respect
thereto as in effect at the time of filing. Such financial statements have been
prepared in accordance with generally accepted accounting principles (“GAAP”)
applied on a consistent basis during the periods involved except as may be
otherwise specified in such financial statements or the notes thereto, and
fairly present in all material respects the financial position of the Company
and its consolidated subsidiaries as of and for the dates thereof and the
results of operations and cash flows for the periods then ended, subject, in the
case of unaudited statements, to normal, immaterial, year-end audit adjustments.
Since December 31, 2000, except as specifically disclosed in the SEC Documents,
(a) there has been no event, occurrence or development that has had or that
could reasonably be expected to result in a Material Adverse Effect, (b) the
Company has not incurred any liabilities (contingent or otherwise) other than
(x) liabilities incurred in the ordinary course of business consistent with past
practice and (y) liabilities not required to be reflected in the Company’s
financial statements pursuant to GAAP or required to be disclosed in filings
made with the Commission, (c) the Company has not altered its method of
accounting or the identity of its auditors and (d) the Company has not declared
or made any payment or distribution of cash or other property to its
stockholders or officers or directors (other than in compliance with existing
Company stock option plans) with respect to its capital stock, or purchased,
redeemed (or made any agreements to purchase or redeem) any shares of its
capital stock.

                       (h)      Filings, Consents and Approvals. The Company is
not required to obtain any consent, waiver, authorization or order of, give any
notice to, or make any filing or

6



--------------------------------------------------------------------------------



 



registration with, any court or other federal, state, local or other
governmental authority or other person in connection with the execution,
delivery and performance by the Company of the Transaction Documents, other than
the filing of the Certificate of Designation with the Secretary of State of
Delaware, as set forth on Schedule 2.2 and applicable state Blue Sky filings
and, in all other cases where the failure to obtain such consent, waiver,
authorization or order, or to give such notice or make such filing or
registration could not reasonably be expected to have or result in, individually
or in the aggregate, a Material Adverse Effect (collectively, the “Required
Approvals”).

                       (i)      No Default or Violation. The Company (i) is not
in default under or in violation of (and no event has occurred which has not
been waived which, with notice or lapse of time or both, would result in a
default by the Company under), nor has the Company received notice of a claim
that it is in default under or that it is in violation of, any indenture, loan
or credit agreement, (ii) is in violation of any order of any court, arbitrator
or governmental body, or (iii) is in violation of any statute, rule or
regulation of any governmental authority, in each case of clause (i), (ii) or
(iii) above, except as could not individually or in the aggregate, be reasonably
expected to have or result in a Material Adverse Effect.

                       (j)      Certain Fees . Except for certain compensation
payable to Kennebeck Resources, Inc. by the Company, no fees or commissions will
be payable by the Company to any broker, financial advisor or consultant,
finder, placement agent, investment banker, bank or other Person with respect to
the transactions contemplated by this Agreement. The Investor shall have no
obligation with respect to any fees or with respect to any claims made by or on
behalf of other Persons for fees of a type contemplated in this Section that may
be due in connection with the transactions contemplated by this Agreement. The
Company shall indemnify and hold harmless the Investor, its employees, officers,
directors, agents, and partners, and their respective Affiliates, from and
against all claims, losses, damages, costs (including the costs of preparation
and attorney’s fees) and expenses suffered in respect of any such claimed or
existing fees, as such fees and expenses are incurred.

                       (k)      Form S-3 Eligibility . The Company is eligible
to register securities for resale with the Commission on Form S-3 promulgated
under the Securities Act.

                       (l)      Registration Rights; Rights of Participation.
Except as set forth on Schedule 2.2, the Company has not granted or agreed to
grant to any Person any rights (including “piggy-back” registration rights) to
have any securities of the Company registered with the Commission or any other
governmental authority which has not been satisfied. No Person has any right of
first refusal, right of participation or any similar right to participate in the
transactions contemplated by this Agreement.

                       (m)      Disclosure. All disclosure provided to the
Investor regarding the Company, its business and the transactions contemplated
hereby, including the Schedules to this Agreement, furnished by or on behalf of
the Company are true and correct and do not contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements made therein, in light of the circumstances under which they were
made, not misleading.

7



--------------------------------------------------------------------------------



 



ARTICLE III
OTHER AGREEMENTS

            3.1      Escrow Arrangement. The shares of Exchange Common Stock
issued to the Investor hereunder and the Existing Common Stock (together, the
“Escrowed Shares”) will be held by the Escrow Agent for so long as required
pursuant to and in accordance with the terms of the Escrow Agreement.

            3.2      Trading Restrictions of Escrowed Shares. Except as
otherwise provided in this Section 3.2 and subject to applicable securities
laws, the Investor may not sell, transfer, encumber or otherwise dispose of any
Escrowed Shares. The restrictions set forth in this Section 3.2 shall apply
irrespective of the status of the Escrowed Shares as restricted or unrestricted
for purposes of applicable securities laws.

                       (a)      If the closing price of the Company’s Common
Stock as reported by The Wall Street Journal (the “Closing Price”) for five
consecutive trading days equals or exceeds $2.46 per share (subject to equitable
adjustment in the event of any stock split, stock combination or similar event
affecting the Common Stock), the Investor may thereafter sell Escrowed Shares in
any period of five (5) consecutive trading days in an amount up to 15% of the
average weekly trading volume of the Company’s Common Stock over the previous
four weeks as reported by The Wall Street Journal; provided, however, that if at
any time the Closing Price falls below $2.46 (subject to equitable adjustment in
the event of any stock split, stock combination or similar event affecting the
Common Stock) for five consecutive trading days, the Investor shall no longer be
permitted to make sales under this Section 3.2(a); provided, further, however,
that if at any time following the five consecutive trading days when the closing
price of the common stock is less than $2.46 per share (subject to equitable
adjustment in the event of any stock split, stock combination or similar event
affecting the common stock) the closing price of the Company’s common stock
shall again equal or exceed $2.46 per share (subject to equitable adjustment in
the event of any stock split, stock combination or similar event affecting the
common stock) for any five consecutive trading days, the Investor may again
continue to sell the Escrowed Shares in accordance with the first clause of this
Section 3.2(a).

                       (b)      If the Investor holds 200,000 or more shares of
Common Stock on January 1, 2004, then commencing on January 1, 2004, the
Investor may sell such number of shares of Escrowed Shares in any five
(5) consecutive trading day period in an amount up to 15% of the average of the
prior four weeks trading volume as reported by the Wall Street Journal. At such
time following January 1, 2004 as the Investor holds fewer than 200,000 shares,
the restrictions set forth in this Section 3.2 shall no longer apply.

                       (c)      For so long as the restrictions set forth in
this Section 3.2 apply to the Investor, the Investor will provide to the Company
a monthly brokerage statement in a form reasonably satisfactory to the Company
relating to each account from which the Investor sells the Company’s securities
for each month in which sales of the Company’s securities are made. Such
statement may omit information unrelated to sales of the Company’s securities.

8



--------------------------------------------------------------------------------



 



            3.3      Securities Laws. The Investor acknowledges that the
Exchange Securities have not been registered under the Securities Act and may
only be disposed of pursuant to an available exemption from or in a transaction
not subject to the registration requirements of the Securities Act. The Company
may require the transferor of any of the Exchange Securities to provide to the
Company an opinion of counsel selected by the transferor, the form and substance
of which opinion shall be reasonably satisfactory to the Company, to the effect
that such transfer does not require registration of such transferred Exchange
Securities under the Securities Act.

            3.4      Rule 144. With a view to making available to the Investor
the benefits of Rule 144 promulgated under the Securities Act, the Company
agrees, until such time as all of the Exchange Common Stock may be freely sold
under Rule 144(k), (i) to make and keep public information available, as those
terms are understood and defined in Rule 144, and (ii) to file with the
Commission in a timely manner all reports and other documents required of the
Company under the Securities Act and the Exchange Act so long as the Company
remains subject to such requirements.

            3.5      Restrictive Legend. The Investor agrees to the imprinting
of the following legend on the Exchange Securities:



        THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND
EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON
AN EXEMPTION FROM REGISTRATION, AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT
OF 1933 AND APPLICABLE STATE SECURITIES LAWS OR PURSUANT TO AN AVAILABLE
EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS.

When there is an effective registration statement covering the resale of the
Exchange Common Stock or if such shares may be resold without volume
restrictions under Rule 144(k), the Exchange Common Stock shall not contain the
legend set forth above nor any other legend. The Company shall cause its counsel
to issue a legal opinion to the Company’s transfer agent on the day that the
Registration Statement is declared effective by the Commission (the “Effective
Date”) stating that the Registration Statement covering the resale of the
Exchange Common Stock has been declared effective by the Commission and the
certificates representing the Exchange Common Stock may be issued or reissued
(as the case may be) without any restrictive legend. The Company agrees that, it
will, within three Business Days after request therefor by the Investor, provide
the Investor (or deliver to the Escrow Agent to be held in accordance with the
terms of the Escrow Agreement) with a certificate or certificates representing
such Exchange Common Stock, free from such legend at such time as such legend
would not have been required under this Section 3.5 had such issuance occurred
on the date of such request. The Company

9



--------------------------------------------------------------------------------



 



may not make any notation on its records or give instructions to any transfer
agent of the Company which enlarge the restrictions of transfer set forth in
this Section.

            3.6      Short Sales. For so long as it holds shares of Common Stock
or Exchange Securities, the Investor agrees that it will not at any time hold a
net short position in the Common Stock. For clarification, the foregoing shall
permit the Investor to hold a short position in the Common Stock so long as it
does not exceed the lesser of (i) the number of shares of Exchange Common Stock
registered for resale and then held by the Investor, and (ii) the volume
limitations set forth in Section 3.2(a).

            3.7      Disclosures of Confidential Information. After the Closing
contemplated by this Agreement, the Company shall not and shall cause each of
its officers, directors, employees and affiliates and other persons acting on
its behalf not to divulge to the Investor any information which the Company
believes to be material non-public information unless the Investor has agreed in
advance in writing to receive such information.

ARTICLE IV
MISCELLANEOUS

            4.1      Fees and Expenses. At the Closing, the Company shall
reimburse the Investor for legal fees and expenses actually and reasonably
incurred by it in connection with the review and negotiation of the Transaction
Documents up to $20,000. Other than this amount, each party shall pay the fees
and expenses of its advisers, counsel, accountants and other experts, if any,
and all other expenses incurred by such party incident to the negotiation,
preparation, execution, delivery and performance of this Agreement. The Company
shall pay all stamp and other taxes and duties levied in connection with the
issuance of the Exchange Securities.

            4.2      Entire Agreement; Amendments. The Transaction Documents,
together with the Exhibits and Schedules thereto, contain the entire
understanding of the parties with respect to the subject matter hereof and
supersede all prior agreements and understandings, oral or written, with respect
to such matters, which the parties acknowledge have been merged into such
documents, exhibits and schedules.

            4.3      Notices. Any and all notices or other communications or
deliveries required or permitted to be provided hereunder shall be in writing
and shall be deemed given and effective on the earliest of (i) the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number specified in this Section prior to 8:00 p.m. (New York City
time) on a business day, against electronic confirmation thereof, (ii) the
business day after the date of transmission, if such notice or communication is
delivered via facsimile at the facsimile telephone number specified in this
Agreement later than 8:00 p.m. (New York City time) on any date, against
electronic confirmation thereof, (iii) the business day following the date of
mailing, if sent by nationally recognized overnight courier service, or
(iv) upon actual

10



--------------------------------------------------------------------------------



 



receipt by the party to whom such notice is required to be given. The address
for such notices and communications shall be as follows:

      If to the Company: HEARx Ltd. 1250 Northpoint Parkway West Palm Beach, FL
33407 Facsimile No.: (561) 688-8883 Attn: Chairman   With copies to: Bryan Cave
LLP 700 Thirteenth Street, N.W. Suite 700 Washington, DC 20005-3960 Facsimile
No.: (202) 508-6200 Attn: LaDawn Naegle, Esq.   If to the Investor: c/o CITCO
Kaya Flamboyan 9 Curacao, Netherlands Antilles Facsimile: 011-599-9732-2008
Attention: W.R. Weber   With copies to: Genesee International Inc. 10500 NE 8th
Street Suite 1920 Bellevue, WA 98004 Facsimile: (425) 462-4645 Attention: Howard
Coleman   Robinson Silverman Pearce Aronsohn & Berman LLP 1290 Avenue of the
Americas New York, NY 10104 Facsimile No.: (212) 541-4630 and (212) 541-1432
Attn: Eric L. Cohen, Esq.

or such other address as may be designated in writing hereafter, in the same
manner, by such person or entity.

            4.4      Amendments; Waivers. No provision of this Agreement may be
waived or amended except in a written instrument signed, in the case of an
amendment, by the Company and the Investor or, in the case of a waiver, by the
party against whom enforcement of any such waiver is sought. No waiver of any
default with respect to any provision, condition or requirement of this
Agreement shall be deemed to be a continuing waiver in the future or a waiver of
any other provision, condition or requirement hereof, nor shall any delay or
omission

11



--------------------------------------------------------------------------------



 



of either party to exercise any right hereunder in any manner impair the
exercise of any such right accruing to it thereafter.

            4.5      Headings. The headings herein are for convenience only, do
not constitute a part of this Agreement and shall not be deemed to limit or
affect any of the provisions hereof.

            4.6      Successors and Assigns. This Agreement shall be binding
upon and inure to the benefit of the parties and their successors and permitted
assigns. Neither party may assign this Agreement or any rights or obligations
hereunder without the prior written consent of the other party.

            4.7      No Third-Party Beneficiaries. This Agreement is intended
for the benefit of the parties hereto and their respective successors and
permitted assigns and is not for the benefit of, nor may any provision hereof be
enforced by, any other person or entity.

            4.8      Governing Law. The corporate laws of Delaware shall govern
all issues concerning the relative rights of the Company and its stockholders.
All other questions concerning the construction, validity, enforcement and
interpretation of this Agreement shall be governed by and construed and enforced
in accordance with the internal laws of the State of New York, without regard to
the principles of conflicts of law thereof.

            4.9      Survival. The representations and warranties contained
herein shall survive until the expiration of the first anniversary following the
Closing. The agreements and covenants contained herein shall survive the Closing
and the delivery of the Exchange Securities until the expiration of the
applicable statute of limitations (if any) therefor.

            4.10     Execution. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) the same with the same force and effect as if such facsimile signature
page were an original thereof.

            4.11     Severability. In case any one or more of the provisions of
this Agreement shall be invalid or unenforceable in any respect, the validity
and enforceability of the remaining terms and provisions of this Agreement shall
not in any way be affected or impaired thereby and the parties will attempt to
agree upon a valid and enforceable provision which shall be a reasonable
substitute therefor, and upon so agreeing, shall incorporate such substitute
provision in this Agreement.

            4.12     Remedies. In addition to being entitled to exercise all
rights provided herein or granted by law, including recovery of damages, each
party will be entitled to seek specific performance of the obligations of the
other party(s) under the Transaction Documents. The Company and the Investor
agree that monetary damages may not be adequate compensation

12



--------------------------------------------------------------------------------



 



for any loss incurred by reason of any breach of its obligations described in
the foregoing sentence and hereby agrees to waive in any action for specific
performance of any such obligation the defense that a remedy at law would be
adequate.

            4.13.     Replacement of Stock Certificate. If any stock certificate
representing Exchange Securities issued to an Investor pursuant to this
Agreement is mutilated, lost, stolen or destroyed, the Company shall issue or
cause to be issued in exchange and substitution for and upon cancellation
hereof, or in lieu of and substitution for such stock certificate, a new stock
certificate, but only upon receipt of evidence reasonably satisfactory to the
Company of such loss, theft or destruction and indemnity, if requested,
satisfactory to it. Any certificates lost by the Transfer Agent shall be
replaced immediately without such evidence or indemnity. Applicants for a new
stock certificate under such circumstances shall also comply with such other
reasonable regulations and procedures and pay such other reasonable charges as
the Company may prescribe.

            4.14     Further Assurances. The parties hereto agree that each
shall execute and deliver any and all further agreements, instruments,
certificates and other documents, and shall take any and all action, as any of
the parties hereto may reasonably deem necessary or desirable in order to carry
out the intent of the parties to this Agreement.

            4.15     Press Releases. The Company and the Investor shall consult
with each other in issuing any press releases or otherwise making public
statements or filings and other communications with the Commission or any
regulatory agency with respect to the transactions contemplated hereby, and
neither party shall issue any such press release or otherwise make any such
public statement, filing or other communication without the prior consent of the
other, except if such disclosure is required by law, in which case the
disclosing party shall promptly provide the other party with prior notice of
such public statement, filing or other communication.

            4.16     Attorneys’ Fees. If either party shall commence an action
or proceeding to enforce any provisions relating to the obligations to close the
transactions contemplated by this Agreement prior to the Closing, then the
prevailing party in such action or proceeding shall be reimbursed by the other
party for its attorneys’ fees and other costs and expenses incurred with the
investigation, preparation and prosecution of such action or proceeding.

13



--------------------------------------------------------------------------------



 



      IN WITNESS WHEREOF, the parties hereto have caused this Exchange Agreement
to be duly executed by their respective authorized signatories as of the date
first indicated above.

    HEARx LTD     By: /s/ Paul A. Brown, M.D.

--------------------------------------------------------------------------------

Paul A. Brown, M.D.
Chairman and Chief Executive Officer     ADVANTAGE FUND II LTD.     By: Genesee
International Inc.        as General Manager   /s/ Donald R. Morken

--------------------------------------------------------------------------------

Donald R. Morken
President

14